Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement"), dated as of the
1st day of January, 2019 (the "Effective Date"), is between Gopher Protocol
Inc., a Nevada corporation whose principal address is 2500 Broadway, F-125,
Santa Monica, CA 90404 (the "Company"), and DOUGLAS L. DAVIS, an individual
resident of the State of California whose principal address is 2030 Canyon
Court, La Habra Heights, California 90631 (“Employee"). The Company and
Executive or Employee are sometimes hereinafter collectively referred to in this
Agreement as the "Parties."

 

WHEREAS, the Company has employed Employee since July 2018 and desires to
continue to employ Employee, and Employee desires to accept amended and restated
terms of employment, as set forth in this Agreement;

 

WHEREAS, this Agreement will amend and restate that certain Employment Agreement
between the Company and Employee dated July 23, 2018;

 

NOW THEREFORE, in consideration of the mutual covenants expressed below and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.       Employment. Company agrees to employ Employee and Employee agrees to be
employed by Company as the Chief Executive Officer with the duties established
by the Company from time to time and upon the terms and conditions hereinafter
set forth. Nothing contained herein shall be deemed to create a relationship of
partnership or joint venture between the Parties and the relationship between
the Company and Employee shall remain as Company and Employee.

 

2.       Duties. Company and Employee agree that Employee shall perform in a
diligent, efficient and lawful manner any and all duties that are customarily
performed by the Chief Executive Officer for the Company, which shall include
coordinating and managing an application to list on the Nasdaq. Employee agrees
to abide by Company's rules, regulations, and practices, including those
concerning work schedules, vacation and sick leave, as they may from time to
time be adopted or modified.

 

3.       Term. The term of Employee's employment under this Agreement (the
"Term") shall be as follows:

 

(a)       Term. The Term commences on the Effective Date of this Agreement and
shall expire at 11:59 p.m. (Eastern Time) on January 1, 2021.

 

4.       Base Compensation; Bonus Plan.

 

(a)       Base Compensation. Employee shall be paid a base salary on an annual
basis equal to TWO HUNDRED FIFTY THOUSAND and NO/100 Dollars ($250,000.00),
payable in accordance with Company’s customary payroll practices subject to the
conditions and restrictions set forth in this Agreement. The base salary shall
be increased to FOUR HUNDRED THOUSAND and NO/100 Dollars ($400,000.00) upon the
Company uplisting to a national exchange. Employee's base salary in effect from
time to time, exclusive of any other compensation under this Agreement, is
hereinafter called the "Base Salary." Base Salary shall start upon Employee’s
first date of reporting to work on behalf of Company, which date shall be the
Effective Date.

 



1 

 

 

(b)       Equity Awards. Employee shall also be entitled to the issuance of
Stock Options (the "Option") to acquire an aggregate of 5,000,000 shares of
common stock of the Company, exercisable for five years, subject to vesting. The
form of Option to be issued is attached hereto as Exhibit A. The Option shall be
earned and vested (i) with respect to 2,000,000 shares of common stock on the
date hereof, (ii) 500,000 shares of common stock upon the successful dual list
of the Company on an international exchange such as SIX Zurich Stock Exchange or
Euronext, (iii) 1,500,000 shares of common stock upon the successful up listing
to a national exchange such as the Nasdaq, NYSE Euronext, TSX, AMEX or other,
and (iv) with respect to 500,000 shares of common stock at each of the six (6)
month anniversaries (July 1, 2019 and January 1, 2020) after the Effective Date,
provided, however, in order for such shares to vest, Employee needs to be
serving as the Chief Executive Officer of the Company. The exercise price of
such Options shall be the closing price of the Company on the date prior to such
event.

 

5.       Participation in Benefit Plans; Additional Benefit.

 

(a)       During the Term of this Agreement, if the Company offers a health or
retirement benefit plan (including a 401(k) or pension plan) the Employee will
be eligible to participate. If no plan is offered to Employee, the Company shall
reimburse Employee for payments for an family health plan with monthly costs not
to exceed $2,500.

 

(b)       During the Term of this Agreement, the Employee shall be entitled to
four (4) weeks paid vacation, holidays, and leave time per year.

 

(c)       During the Term of this Agreement, the Employee shall be entitled to
two (2) weeks sick leave.

 



6.      Expense Reimbursement/Other.

 

(a)       The Company shall reimburse the Employee, on a non-accountable basis,
and in accordance with the practices, policies and procedures of the Company in
effect from time to time, for all expenses actually paid or incurred by Employee
in the course of and in furtherance of the business of Company for which
Employee provides appropriate documentation and expense reporting in accordance
with the practices, policies and procedures of the Company in effect from time
to time.

 

(b)       The Company shall provide the Employee with a laptop computer and cell
phone to be used by Employee during the Term of this Agreement. Upon separation
of employment, the Employee shall return the laptop computer and cell phone to
the Company.

 

(c)       Employee shall have no obligation to relocate his residence from La
Habra Heights, California, or to work out of any office location more than 50
miles from his home.

 



2 

 

 

7.       Employee acknowledges and agrees that:

 

(a)       during the course of Employee’s employment with the Company, Employee
will learn about, will develop and help to develop, and will be entrusted in
strict confidence with confidential and proprietary information and trade
secrets that are owned by the Company and that are not available to the general
public or the Company’s competitors, including (1) its business operations,
finances, balance sheets, financial projections, tax information, accounting
systems, value of properties, internal governance, structures, plans (including
strategic plans and marketing plans), shareholders, directors, officers,
employees, contracts, client characteristics, idiosyncrasies, identities, needs,
and credit histories, referral sources, suppliers, development, acquisition, and
sale opportunities, employment, personnel, and compensation records and
programs, confidential planning and/or policy matters, and/or other matters and
materials belonging to or relating to the internal affairs and/or business of
the Company, (2) information that the Company is required to keep confidential
in accordance with confidentiality obligations to third parties, (3)
communications between the Company, its officers, directors, shareholders,
members, partners, or employees, on the one hand, and any attorney retained by
the Company for any purpose, or any person retained or employed by such attorney
for the purpose of assisting such attorney in his or his representation of the
Company, on the other hand, and (4) other matters and materials belonging to or
relating to the internal affairs and/or business of the Company, including
information recorded on any medium that gives it an opportunity to obtain an
advantage over its competitors who do not know or use the same or by which the
Company derives actual or potential value from such matter or material not
generally being known to other persons or entities who might obtain economic
value from its use or disclosure (all of the foregoing being hereinafter
collectively referred to as the “Confidential Information”);

 

(b)       the Company has developed or purchased or will develop or purchase the
Confidential Information at substantial expense in a market in which the Company
faces intense competitive pressure, and the Company has kept and will keep
secret the Confidential Information;

 

(c)       nothing in the Agreement shall be deemed or construed to limit or take
away any rights or remedies the Company may have, at any time, under statute,
common law or in equity or as to any of the Confidential Information that
constitutes a trade secret under applicable law.

 

8.       Confidentiality Covenants. To the extent that Employee developed or had
access to Confidential Information before entering into the Agreement, Employee
represents and warrants that he has not used for his own benefit or for the
benefit of any other person or entity other than the Company, and Employee has
not disclosed, directly or indirectly, to any other person or entity, any of the
Confidential Information. Unless and until the Confidential Information becomes
publicly known through legitimate means or means not involving any act or
omission by Employee:

 

(a)       The Confidential Information is, and at all times shall remain, the
sole and exclusive property of the Company;

 

(b)     except as otherwise permitted by the Agreement, Employee shall use
commercially reasonable efforts to guard and protect the Confidential
Information from unauthorized disclosure to any other person or entity;

 

(d)       Employee shall not use for Employee’s own benefit, or for the benefit
of any other person or entity other than the Company, and shall not disclose,
directly or indirectly, to any other person or entity, any of the Confidential
Information; and

 



3 

 

 

(e)       Except in the ordinary course of the Company’s businesses, Employee
shall not seek or accept any of the Confidential Information from any former,
present, or future employee of any of the Company.

 

9.      Intellectual Property Rights.

 

(a)       As used in the Agreement, the term “Inventions” means all procedures,
systems, formulas, recipes, algorithms, methods, processes, uses, apparatuses,
compositions of matter, designs or configurations, computer programs of any
kind, discovered, conceived, reduced to practice, developed, made, or produced,
or any improvements to them, and shall not be limited to the meaning of
“invention” under the United States patent laws. Employee agrees to disclose
promptly to the Company any and all Inventions, whether or not patentable and
whether or not reduced to practice, conceived, developed, or learned by Employee
during the Employee’s employment with the Company or during a period of one
hundred eighty (180) days after the effective date of termination of Employee’s
employment with the Company for any reason, either alone or jointly with others,
which relate to or result from the actual or anticipated business, work,
research, investigations, products, or services of the Company, or which result,
to any extent, from use of the premises or property of the Company (each a
“Company Invention”). Employee acknowledges and agrees that the Company is the
sole owner of any and all property rights in all such Company Inventions,
including the right to use, sell, assign, license, or otherwise transfer or
exploit the Company Inventions, and the right to make such changes in them and
the uses thereof as the Company may from time to time determine. Employee agrees
to disclose in writing and to assign, and Employee hereby assigns, to the
Company, without further consideration, Employee’s entire right, title, and
interest (throughout the United States and in all foreign countries) free and
clear of all liens and encumbrances, in and to all such Company Inventions,
which shall be the sole property of the Company, whether or not patentable. This
Section 12 does not apply to any Inventions: (1) for which no equipment,
supplies, facility, or Confidential Information of the Company were used; (2)
that were developed entirely on Employee’s own time; and (3) that do not relate
at the time of conception or reduction to practice to the current business of
the Company or its actual or demonstrably anticipated research or development,
or which do not result from any work performed by Employee for the Company.

 

(b)        Employee acknowledges and agrees that all materials of the Company,
including slides, PowerPoint or Keynote presentations, books, pamphlets,
handouts, audience participation materials and other data and information
pertaining to the business and clients of the Company, either obtained or
developed by Employee on behalf of the Company or furnished by the Company to
Employee, or to which Employee may have access, shall remain the sole property
of the Company and shall not be used by Employee other than for the purpose of
performing under the Agreement, unless a majority of the Board of Directors (the
“Majority Board”) provides their prior written consent to the contrary.

 

(c)       Unless the Majority Board otherwise agrees in writing, Employee
acknowledges and agrees that all writings and other works which are
copyrightable or may be copyrighted (including computer programs) which are
related to the present or planned businesses of the Company and which are or
were prepared by Employee during the Employee’s employment with the Company are,
to the maximum extent permitted by law, deemed to be works for hire, with the
copyright automatically vesting in the Company. To the extent that such writings
and works are not works for hire, Employee hereby disclaims and waives any and
all common law, statutory, and “moral” rights in such writings and works, and
agrees to assign, and hereby does assign, to the Company all of Employee’s
right, title and interest, including copyright, in such writings and works.

 



4 

 

 

(d)       Nothing contained in the Agreement grants, or shall be deemed or
construed to grant, Employee any right, title, or interest in any trade names,
service marks, or trademarks owned by the Company (all such trade names, service
marks, and trademarks being hereinafter collectively referred to as the
“Marks”). Employee may use the Marks solely for the purpose of performing his
duties under the Agreement. Employee agrees that he shall not use or permit the
use of any of the Marks in any other manner whatsoever without the prior written
consent of the Majority Board.

 

(e)       Employee further agrees to reasonably cooperate with the Company
hereafter in obtaining and enforcing patents, copyrights, trademarks, service
marks, and other protections of the Company’s rights in and to all Company
Inventions, writings and other works. Without limiting the generality of the
foregoing, Employee shall, at any time during and after his employment with the
Company, at the Company’s reasonable request, execute specific assignments in
favor of the Company, or its nominee, of Employee’s interest in any of the
Company Inventions, writings or other works covered by the Agreement, as well as
execute all papers, render all reasonable assistance, and perform all lawful
acts which the Company reasonably considers necessary or advisable for the
preparation, filing, prosecution, issuance, procurement, maintenance or
enforcement of patents, trademarks, service marks, copyrights and other
protections, and any applications for any of the foregoing, of the United States
or any foreign country for any Company Inventions, writings or other works, and
for the transfer of any interest Employee may have therein. Employee shall
execute any and all papers and documents required to vest title in the Company
or its nominees in any Company Inventions, writings, other works, patents,
trademarks, service marks, copyrights, applications and interests to which the
Company is entitled under the Agreement.

 

10.       Remedies. Without limiting any of the other rights or remedies
available to the Company at law or in equity, Employee agrees that any actual or
threatened violation of any of the provisions of Sections 8, 9, or 10 may be
immediately restrained or enjoined by any court of competent jurisdiction, and
that any temporary restraining order or emergency, preliminary, or final
injunctions may be issued in any court of competent jurisdiction without notice
and without bond. As used in the Agreement, the term “any court of competent
jurisdiction” shall include the state and federal courts sitting, or with
jurisdiction over actions arising, in Los Angeles County, in the State of
California the jurisdiction, venue, and convenient forum of which are hereby
expressly CONSENTED TO by Employee and the Company, all objections thereto being
expressly WAIVED by Employee and the Company.

 

11.       No Violation of Other Obligations.

 

Each Party represents and warrants that neither that Party's execution,
delivery, and performance of this Agreement nor that Party's execution,
delivery, and performance of any agreement, instrument, or other document or
obligation contemplated under this Agreement will result in a violation of any
provision of, or constitute a default under, any contract, agreement,
instrument, or obligation to which that Party is a party or by which that Party
is bound.

 



5 

 

 

12.    Intentionally Left Blank

 

13.    Indemnification. The Company agrees to defend and indemnify and hold the
Employee harmless from and against any past, present or future claim, action,
demand, loss, cost, expense, liability or other damage arising from, and
including reasonable attorney’s fees and costs, amounts, expenses, incurred by
or imposed against the Employee and arising out of or relating to any past,
present or future claim, action, demand, loss, cost, expense, liability or other
damage due to Employee’s employment hereunder.

 

14.    Miscellaneous.

 

a.       Notices. Any notice, consent, demand, request, approval, or other
communication to be given under this Agreement by one Party to the other
("Notice") must be in writing and must be either (i) personally delivered, (ii)
mailed by registered or certified mail, postage prepaid with return receipt
requested, (iii) delivered by same-day or overnight courier service, or (iv)
delivered by facsimile transmission, in any event to the address or number set
forth in the introductory paragraph of this Agreement or to such other address
or number as may be designated by either or both of the Parties from time to
time.

 

Notices delivered personally or by courier service shall be deemed given and
received as of actual receipt. Notices mailed as described above shall be deemed
given and received three business days after mailing or upon actual receipt,
whichever is earlier. Notices delivered by facsimile transmission shall be
deemed given and received upon receipt by the sender of the transmission
confirmation so long as facsimile transmissions are also accompanied by
overnight delivery as set forth above.

 

b.      Entire Agreement. This Agreement supersedes any and all other agreements
and understandings of any kind, either oral or written, between the Parties with
respect to the subject matter of this Agreement and contains all of the
covenants and agreements between the Parties with respect to the subject matter
of this Agreement.

 

c.      Modification. Except as stated in the next sentence, no change or
modification of this Agreement shall be valid or binding upon the Parties, nor
shall any waiver of any term or condition be so binding, unless the change or
modification or waiver is in writing and signed by the Parties. Employee
acknowledges that the Company may from time to time establish, maintain, and
distribute employee handbooks or policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures. Such handbooks, manuals, and statements are
intended only for general guidance and shall not be deemed to change or modify
this Agreement or to create any liability of the Company to the Employee under
this Agreement.

 

d.      GOVERNING LAW; CONSENT TO FORUM. THIS AGREEMENT HAS BEEN NEGOTIATED,
EXECUTED, AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN MADE IN,
CALIFORNIA. THIS AGREEMENT SHALL BE GOVERNED BY, ENFORCED UNDER, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA. AS PART OF THE
CONSIDERATION FOR THIS AGREEMENT, AND REGARDLESS OF ANY PRESENT OR FUTURE
DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF EMPLOYEE, EMPLOYEE HEREBY CONSENTS
AND AGREES THAT THE COURTS OF CALIFORNIA SHALL HAVE JURISDICTION TO HEAR AND
DETERMINE ANY JUDICIAL DISPUTES BETWEEN THE PARTIES OR OTHER MATTERS EXPRESSLY
PERMITTED BY THIS AGREEMENT TO BE LITIGATED IN A COURT. EMPLOYEE EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT AND HEREBY WAIVES ANY OBJECTION WHICH EMPLOYEE MAY
HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON
CONVENIENS.

 



6 

 

 

e.       Counterparts. This Agreement may be executed in counterparts, each of
which constitutes an original, but all of which constitute one document.

 

f.       Gender. Whenever the context requires, words in this Agreement denoting
gender shall include the masculine, feminine, and neuter.

 

g.       Waiver of Breach. Any waiver by a Party of a breach of any provision of
this Agreement by the other Party shall not operate or be construed as a waiver
of any other or any subsequent breach.

 

h.       Certain Defined Terms. As used in this Agreement, (i) "Person" means an
individual or any corporation, partnership, trust, unincorporated association,
or other legal entity, whether acting in an individual, fiduciary, or other
capacity, and any government, court, or other governmental agency, (ii)
"include" and "including" shall not denote or signify any limitation, (iii)
"business day" means any Monday through Friday other than any such weekday on
which the offices of the Company are closed, and (iv) "Section" is a reference
to a Section in this Agreement, unless otherwise stated. In addition, the use
herein of “annual” or “monthly” (or similar terms) to indicate a measurement
period shall not itself be deemed to grant rights to Employee for employment or
compensation for such period.

 

i.       Captions and Section Headings. Captions and Section or subsection
headings used herein are for convenience only and are not a part of this
Agreement and shall not be used in any construction of this Agreement.

 

j.       Expenses. Each of the Parties shall bear such Party’s respective
expenses, including the fees and expenses of its counsel, incurred in
negotiating and preparing this Agreement.

 

k.       Interpretation. Each Party to this Agreement acknowledges that they
have participated in the negotiation of this Agreement, and that no provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or any government or judicial authority by reason
of such person having been deemed to have structured, dictated or drafted such
provision.

 

[Signatures on following page]

 

7 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

The Company:

GOPHER PROTOCOL INC., a Nevada Corporation 

        By:

/s/ Kevin Pickard 

 



 

Printed Name: Kevin Pickard



Title: Interim CFO  

     

Employee:



/s/ Douglas L. Davis

  Print Name: Douglas L. Davis      

 



8 